Opinion filed September 16, 2021




                                      In The

        Eleventh Court of Appeals
                                   __________

                              No. 11-21-00152-CV
                                  __________

                         HUGO AMBRIZ, Appellant
                                         V.
    SCENIC MOUNTAIN MEDICAL CENTER AND MANUEL
              CARRASCO, M.D., Appellees

                    On Appeal from the 118th District Court
                           Howard County, Texas
                         Trial Court Cause No. 53038


                     MEMORANDUM OPINION
      Appellant, Hugo Ambriz, filed an untimely notice of appeal from two
dismissal orders signed by the trial court in February 2020. Upon docketing this
appeal, the clerk of this court wrote the parties and informed them that the notice of
appeal appeared to have been untimely filed. We requested that Appellant respond
and show grounds to continue the appeal. We also informed Appellant that this
appeal may be dismissed for want of jurisdiction.
      Appellant responded by a letter in which he asked for counsel and addressed
the merits of the underlying cause. However, he has not shown any grounds upon
which this appeal may be continued.
      The documents filed in this court reflect that the trial court signed two
dismissal orders that, together, create a final judgment in this cause: (1) a
February 10, 2020 order granting Scenic Mountain Medical Center’s motion to
dismiss and (2) a February 13, 2020 order granting Manuel Carrasco, M.D.’s motion
to dismiss. The notice of appeal was due to be filed on March 16, 2020—thirty days
after the February 13 order was signed. See TEX. R. APP. P. 4.1(a), 26.1. Appellant’s
notice of appeal was not filed until July 20, 2021—more than one year after the date
that the trial court signed the dismissal orders. The notice of appeal was therefore
filed outside the fifteen-day extension period that is authorized by the rules. See
TEX. R. APP. P. 26.3. The notice of appeal was also filed outside the time during
which Rule 306a.4 would provide for an extension based upon Appellant’s failure
to receive notice of the trial court’s order. See TEX. R. CIV. P. 306a.4 (providing that
“in no event shall such periods begin more than ninety days after the original
judgment or other appealable order was signed”).
      Absent a timely notice of appeal, this court is without jurisdiction to consider
an appeal. Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 564 (Tex. 2005);
Garza v. Hibernia Nat’l Bank, 227 S.W.3d 233, 233–34 (Tex. App.—Houston [1st
Dist.] 2007, no pet.); see Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997)
(stating that, once the fifteen-day period for granting a motion for extension of time
has passed, a party can no longer invoke the appellate court’s jurisdiction). We note
that we are prohibited from suspending the rules “to alter the time for perfecting an
appeal in a civil case.” TEX. R. APP. P. 2. Because we are without jurisdiction, we
must dismiss the appeal. See TEX. R. APP. P. 42.3(a).


                                           2
      Accordingly, we dismiss this appeal for want of jurisdiction.


                                                   PER CURIAM


September 16, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         3